DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration in which the platform can be rotated separately from the transfer frame (claims 8-9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 refer again to “at least one holder”, this appears to be a different, additional holder, as compared to the introduced in claim 1 but clarification is required.  Referring to it as an “additional” or “second” holder would help distinguish it from the holder of claim 1.
Claims 15-18 purport to be method claims but fail to clearly set forth active method steps as any actions are within “whereby” or “wherein” clauses.  It would be clearer, and consistent with US practice to recite active method steps (e.g., “transferring at least one of the cargo receptacles. . .”) and then modify such steps via wherein clauses as necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,678,390 to Bonneton.
Regarding claim 1 Bonneton discloses a transfer station (see figures 3-4) configured to handle cargo receptacles, wherein the transfer station comprises: i. a transfer device (left side of figures 3-4) comprising a. at least one holder component (19) configured to hold and release the cargo receptacles (14), b. at least one platform (18) configured to support the cargo receptacle, at least one transfer device frame (29) extending in a vertical direction, in which the at least one platform is mounted in a vertically displaceable manner, the transfer device frame  comprising at least one lifting drive component (col. 10 lines 5-10) configured to vertically displace the at least one platform, ii. a base member (11) on which the transfer device frame is mounted, and iii. an electronic circuit (9) configured to control an operation of at least one component of the transfer station.
Regarding claim 4 Bonneton discloses a travel drive component (8) configured to move the transfer station between positions of travel.
Regarding claim 8 Bonneton discloses the transfer device comprises at least one turning drive component (figure 7a, rotation of 18) configured to rotate the at least one platform separately from the transfer device frame .
Regarding claim 9 Bonneton discloses the at least one turning drive component configured to rotate the at least one platform (18) separately from the transfer device frame (29) is mounted on the transfer device frame (see figure 7a).
Regarding claim 10 Bonneton discloses the travel drive component is configured to rotate the transfer station (col. 7 lines 20-25).
Regarding claim 11 Bonneton discloses the electronic circuit comprises an electronic communications interface (col. 7 lines 50-55) configured to send and receive transfer station operation information to and from an electronic cargo tracking system (col. 10 lines 10-40).
Regarding claim 12 Bonneton discloses the at least one holder component comprises at least one push-pull mechanism (19) configured to remove at least one of the cargo receptacles receptacle from a first cargo storage unit and to insert the at least one cargo receptacle into a second cargo storage unit.

Regarding claim 13 Bonneton discloses the at least one holder component comprises a picking device (21) configured to pick cargo items to be placed into or re- moved from the cargo receptacles.
Regarding claim 15 Bonneton discloses a cargo receptacle sorting method in which a transfer station according to claim 1, whereby the at least one holder component transfers at least one of the cargo receptacles from at least one cargo storage unit onto the at least one platform (transferring a bin onto the platform) and the at least one holder component transfers the at least one of the cargo receptacles from the at least one platform to a second at least one cargo storage unit (restocking function and/or unloading of order bins ones items have been picked).
Regarding claim 16 Bonneton discloses the transfer station moves the at least one cargo storage unit to a position where the at least one holder component is in handling reach of at least another the second cargo storage unit (movement of device to next location)
Regarding claim 17 Bonneton discloses a picking device picks cargo from a cargo hold or from the at least one cargo storage unit and places it the cargo into the at least one of the cargo receptacles receptacle on the least one platform (transfer of item from 4 to 14, col. 17 lines 35-40).
Regarding claim 18 Bonneton discloses a plurality of the cargo receptacles are placed next to each other on the at least one platform (see 4 and 14).

Claim(s) 1-6, 10, 12, 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,343,881 to Guo.
Regarding claim 1 Guo discloses a transfer station (see figures 3-4) configured to handle cargo receptacles, wherein the transfer station comprises: i. a transfer device (left side of figures 3-4) comprising a. at least one holder component (19) configured to hold and release the cargo receptacles (14), b. at least one platform (18) configured to support the cargo receptacle, at least one transfer device frame (29) extending in a vertical direction, in which the at least one platform is mounted in a vertically displaceable manner, the transfer device frame  comprising at least one lifting drive component (col. 10 lines 5-10) configured to vertically displace the at least one platform, ii. a base member (11) on which the transfer device frame is mounted, and iii. an electronic circuit (9) configured to control an operation of at least one component of the transfer station.
Regarding claim 2 Guo discloses the transfer device frame is rotatably mounted on the base member (rotation of lifter to different positions col. 3 lines 15-20).
Regarding claim 3 Guo discloses the base member comprises at least one turning drive component configured to rotate the transfer device frame (rotation of lifter to different positions col. 3 lines 15-20) about a vertical axis.
Regarding claim 4 Guo discloses a travel drive component (122/132) configured to move the transfer station between positions of travel.
Regarding claim 5 Guo discloses at least one holder component configured to hold and release cargo storage units in particular comprisinq cargo receptacle carts (areas with latches 186 for holding 182/184).  The areas are capable of holding a cart in place of a rack and thus read on the claim.  See MPEP 2114.
Regarding claim 6 Guo discloses the at least one holder component configured to hold and release the cargo storage units comprises a platform (area supporting 182/184) configured to support an underside of at least one of the cargo storage units unit from its underside (see 182/184 latched via 186 to device).
Regarding claim 10 Guo discloses the travel drive component is configured to rotate the transfer station (vehicle can follow tracks 162).
Regarding claim 12 Guo discloses at least one push-pull mechanism configured to remove at least one of the cargo receptacles receptacle from a first cargo storage unit and to insert the at least one cargo receptacle into a second cargo storage unit (see forward/backward motion of fork tower assembly).
Regarding claim 15 Guo discloses a cargo receptacle sorting method in which a transfer station according to claim 1, whereby the at least one holder component transfers at least one of the cargo receptacles from at least one cargo storage unit onto the at least one platform (transferring rack or bin onto vehicle) and the at least one holder component transfers the at least one of the cargo receptacles from the at least one platform to a second at least one cargo storage unit (loading item onto onboard rack or offloading to 192/194).
Regarding claim 16 Guo discloses the transfer station moves the at least one cargo storage unit to a position where the at least one holder component is in handling reach of at least another the second cargo storage unit (movement of device to next location, i.e., 194).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneton.
Regarding claim 7 Bonnet discloses a rack and pinion mechanism but does not specifically disclose the at least one lifting drive component comprises one of a screw-and-nut lift or a linear actuator mounted on a track.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Bonneton to include the at least one lifting drive component comprises one of a screw-and-nut lift or a linear actuator mounted on a track, because doing so would merely entail substituting one know linear lifting arrangement for another.  Namely screw and nut systems were known and Bonneton discusses using any of a number of known techniques (col. 10 lines 5-10).
Regarding claim 14 Bonneton disclose a single platform and thus does not disclose the transfer device comprises a plurality of platforms configured to support the cargo receptacles, wherein the plurality of platforms are mounted in the at least one transfer device frame in a vertically displaceable manner, wherein the plurality of platforms are spaced apart from each other in the vertical direction.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Bonneton to include the transfer device comprises a plurality of platforms configured to support the cargo receptacles, wherein the plurality of platforms are mounted in the at least one transfer device frame in a vertically displaceable manner, wherein the plurality of platforms are spaced apart from each other in the vertical direction, because duplication of parts is within the level of ordinary skill in the art and doing so would increase processing capacity or allow different platforms to handle containers at different heights simultaneously.  See MPEP 2144.04 VI B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the cited references show devices with the ability to transfer bins to the device and some include picking of items from bins for order fulfillment. See in particular US 11,338,997.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652